Exhibit 10.8

AMENDMENT ONE

CONAGRA FOODS, INC.

2006 PERFORMANCE SHARE PLAN (THE “PLAN”)

Effective January 1, 2009, the Plan (attached hereto as Exhibit A) is amended to
clarify the intent that the Plan provides only “short-termed deferrals” within
the meaning Section 409A of the Internal Revenue Code and the regulations
thereunder, and to include 409A-compliant provisions to apply in the unintended
event that any awards under this Plan are subject to 409A. All capitalized terms
used but not defined in this Amendment One have the same meaning as in the Plan.

 

1. It is hereby confirmed that the terms of the ConAgra Food Performance Share
Plan Operational Document (Effective September 27, 2006) (the “Operational
Document”) are a part of the terms of the Plan.

 

2. Section 7 is amended by adding the following at the end:

For all purposes of this Plan, including but not limited to the Operational
Document, all vested awards shall be paid on or before the later of (a) the
fifteenth day of the third month that begins after the month containing the end
of the applicable fiscal year or Performance period or (b) the fifteenth day of
the third month that begins after the end of the Participant’s tax year in which
the end of the applicable fiscal year or Performance Period occurs.

 

3. Section 8 is amended by adding the following at the end:

Such stock shall be distributed to the Participant on or before the later of
(a) the fifteenth day of the third month that begins after the month containing
the end of the applicable fiscal year or Performance period during which such
Stock is no longer subject to a substantial risk of forfeiture (as defined under
Internal Revenue Code Section 409A) or (b) the fifteenth day of the third month
that begins after the end of the Participant’s tax year during which such Stock
is no longer subject to a substantial risk of forfeiture (as defined under
Internal Revenue Code Section 409A).

 

4. The first sentence of Section 9 is replaced with the following:

In the event of a Participant’s termination due to Disability or Retirement, a
distribution shall be made of a pro rata share of the Performance Shares that
are earned and certified for the relevant Performance Period or fiscal year in
accordance with Section 7, prorated based upon the full number of fiscal years
completed during the Performance Period as of the Participant’s termination

 

125



--------------------------------------------------------------------------------

date. Such Performance Shares shall be distributed to the Participant at the
same time Performance Shares are distributed to other Participants who remain
employed with the Company.

 

5. Section 12 is amended by adding the following at the end:

Any payments made under this Section 12 shall be paid no later than the
fifteenth day of the third month that begins after the later of (i) the end of
the Participant’s tax year in which the Change in Control occurs or (ii) the end
of the Company’s fiscal year in which the Change in Control occurs.

 

6. A new Section 14.10 is added to read as follows:

Code Section 409A. Unless the Committee expressly determines otherwise,
Performance Shares are intended to be exempt from Code Section 409A as
short-term deferrals and, accordingly, the terms of any Performance Shares award
shall be construed to preserve such exemption. To the extent the Committee
determines that Code Section 409A applies to a particular award granted under
the Plan, then the terms of the award shall be construed and administered to
permit the award to comply with Code Section 409A. In the event anyone is
subject to income inclusion, additional interest or taxes, or any other adverse
consequences under Code Section 409A (“Non-compliance”), then neither the
Company, the Committee, the Board nor its or their employees, designees, agents
or contractors shall be liable to any Participant or other persons in connection
with any Non-compliance, except to the extent the Non-compliance was the direct
result of any Company action or failure to act that was under taken in bad
faith.

IN WITNESS WHEREOF, this document is executed on the date set forth below.

 

CONAGRA FOODS, INC. By:  

/s/ Charles Salter

Title:   Vice President, Human Resources Date:   September 25, 2008

 

126



--------------------------------------------------------------------------------

“EXHIBIT A”

CONAGRA FOODS, INC.

PERFORMANCE SHARE PLAN

Effective May 29, 2006, ConAgra Foods, Inc. (“Company”) hereby adopts the
ConAgra Foods, Inc. Performance Share Plan (“Plan”).

1. Purpose. The purpose of the Plan is to foster and promote the long term
financial success of the Company and increase stockholder valued by
(a) motivating superior performance by means of performance shares,
(b) encouraging and providing for the acquisition of an ownership interest in
the Company by Participants and (c) enabling the Company to attract and retain
the services of a management team responsible for the long-term financial
success of the Company.

2. Eligibility. The only persons eligible to participate in the Plan shall be
those Participants selected by the Committee or the Chief Executive Officer of
the Company (“CEO”); provided, however, the CEO may only select, and assign a
targeted number of Performance Shares to, individuals who are not “Covered
Employees” as defined in Code § 162(m) (“Covered Employees”).

3. Participation. Within 90 days of the commencement of each Performance Period,
the Committee and/or CEO shall select the individuals, if any, who shall
participate in the Plan for the applicable Performance Period (“Participants”).
The “Performance Period” shall be the three consecutive fiscal years beginning
with the fiscal year for which the award is granted. The Committee and/or CEO
shall assign a targeted number of Performance Shares to each selected
Participant for the Performance Period. Notwithstanding the preceding, the
Committee or CEO may select additional Participants during the Performance
Period and make an award to such Participants; provided no such additional
Participant shall be a Covered Employee unless such additional Participant’s
award does not begin until the next succeeding fiscal year.

4. Performance Goals. Within ninety days of the commencement of each Performance
Period, the Committee shall establish an award schedule that sets forth a range
of performance scenarios and related Performance Shares earned. The range
performance and awards earned shall be based upon Company earnings before
interest and taxes (EBIT) and Company return on average invested capital (ROIAC)
measured over the Performance Period. For the Performance Period beginning with
fiscal year end 2007, the Committee shall establish an awards schedule for the
first fiscal year of the Performance Period and an awards schedule for the
entire Performance Period, which would apply to the cumulative fiscal years 2007
and 2008. For Performance Periods beginning after fiscal year end 2007, the
Committee shall establish an awards schedule for the entire Performance Period.
The awards actually earned shall range from zero to three hundred percent of the
targeted number of Performance Shares. At the discretion of the Committee,
different award schedules may be established for different Participants and/or
for different executive levels.

 

127



--------------------------------------------------------------------------------

5. Administration of the Plan. The Plan shall be administered by the Committee.
The Committee by majority action thereof, is authorized to prescribe, amend, and
rescind rules and regulations relating to the Plan, to provide for conditions
deemed necessary or advisable to protect the interest of the Company, and to
make all other determinations necessary or advisable for the administration and
interpretation of the Plan in order to carry out its provisions and purposes.
Determinations, interpretations, or other actions made or taken by the Committee
pursuant to the provisions of the Plan shall be final, binding, and conclusive
for all purposes and upon all persons. Subject to the terms and conditions of
this Plan, the Committee and CEO shall determine the Participants to whom awards
are granted and the terms and conditions of such awards. The Committee may
require each individual earning an award under the Plan to enter into an
agreement with the Company regarding the terms of the award and the employee’s
employment. Except to the extent prohibited by applicable law or the applicable
rules of a stock exchange, the Committee may delegate all or any portion of its
responsibilities and powers to any one or more of its members.

6. Earning of Awards.

 

  6.1. For the Performance Period beginning with fiscal year end 2007, up to
one-third of the targeted Performance Shares may be earned in fiscal year end
2007 based upon the awards schedule for fiscal year end 2007; up to one-third of
the targeted Performance Shares may be earned in fiscal year end of 2008 based
upon the awards schedule for the entire Performance Period, representing
cumulative performance in 2007 and 2008; and the balance of the targeted
Performance Shares, and any above target payout, may be earned based upon the
awards schedule established by the Committee for the entire Performance Period.
In no event will the amount paid in each of 2007 and 2008 exceed one-third of
the three-year target.

 

  6.2. For Performance Periods beginning after fiscal year end 2007, the target
Performance Shares actually earned shall be based upon the awards schedule
established for the entire Performance Period.

 

  6.3. The actual amount of Performance Shares earned by the individual
Participant is based upon achieving the EBIT and ROAIC goals as set by the
Committee at the time the target Performance Shares are established. The CEO may
increase or decrease the amount of an award earned by a Participant who is not a
Covered Employee based upon the CEO’s assessment of the Participant’s individual
contribution to the Company.

7. Distribution of Performance Shares Earned. Subject to Sections 8, 9 and 10
below, awards earned hereunder are not payable until after the Performance
Period. Earned awards will be paid after (i) the Company has received an opinion
from its independent auditors with respect to the Company’s financial statements
for the Performance Period, and (ii) the Committee has certified in writing that
the material terms of this Plan were satisfied and that awards were accurately
computed according to the terms of the Plan. All awards, including dividend
equivalent payments, hereunder shall be paid in shares of Stock (except for
fractional shares which shall be paid in cash). Notwithstanding the preceding,
for the Performance Period beginning with fiscal year end 2007, awards will be
distributed after the fiscal year in which the award is earned.

 

128



--------------------------------------------------------------------------------

8. Termination for Reasons Other Than Death, Disability or Retirement. A
Participant who terminates employment with the Company and its Subsidiaries for
any reason other than death, Disability or Retirement shall forfeit all awards
hereunder that have not been paid at the date of termination, whether earned or
not. Notwithstanding the preceding, the Committee, at its sole and absolute
discretion, may distribute Stock for all or some of the Performance Shares that
are forfeited by a Participant, which the Committee deems to be appropriate and
in the best interest of the Company.

9. Disability or Retirement. In the event of a Participant’s termination due to
Disability or Retirement, earned, but unpaid Performance Shares shall be
distributed as soon as reasonably practicable after the termination due to
Disability or Retirement based upon actual performance at the end of the fiscal
year ending on or immediately before said termination. No distribution will be
made with respect to the fiscal year in which the termination of employment
occurs, unless the date of termination is the last day of the applicable fiscal
year.

10. Death. In the event of a Participant’s death, a distribution shall be made
of a pro rata share of the targeted Performance Shares that have not been
distributed based upon the full number of years completed during the Performance
Period. The payment shall be made within 75 days of the date of death.

11. Dividends and Voting Rights. Upon the payment of earned Performance Shares,
the Participant shall receive additional shares of Stock representing dividend
equivalents. The amount of dividend equivalents for each Performance Share
earned shall equal the dividends paid on one share of Stock during the period
between the beginning of the Performance Period and the date of distribution. A
Participant shall not have voting rights with respect to any Performance Shares
or with respect to the Stock until the Stock is delivered to the Participant.

12. Payments Upon Change of Control. Upon a Change of Control, the Company may,
at the Board’s, or the Human Resources Committee’s, as the case may be, sole and
absolute discretion, pay the Participant all or a portion of the Participant’s
award hereunder. The amounts paid may be based upon (a) a proration of the
Participant’s target Performance Shares, (b) a proration of the projected
Performance Shares at the time of the Change of Control, or (c) a pro rata
amount computed at the end of the fiscal year. Any proration shall be based upon
the number of completed months elapsed in the Performance Period since the
Change of Control.

13. Awards Grant. Subject to the terms and conditions hereof, the awards granted
and distributed hereunder to Covered Employees shall be pursuant to the ConAgra
Foods, Inc. Executive Incentive Plan (“EIP”), and to the extent necessary for
compliance with Code § 162(m) for the tax deductibility of an award, the
provisions of the EIP shall apply to the awards hereunder. Awards earned and
Stock distributed hereunder shall be granted and distributed under a ConAgra
Foods Stock Plan (“Stock Plan”). To the extent not inconsistent with the
provisions of this Plan, the provisions of the EIP and Stock Plan shall apply to
this Plan and the awards hereunder.

 

129



--------------------------------------------------------------------------------

14. Miscellaneous Provisions.

 

  14.1. Nontransferability of Awards. Except as otherwise provided by the
Committee, no awards granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.

 

  14.2. Beneficiary Designation. Each Participant under the Plan may from time
to time name any beneficiary or beneficiaries (who may be named contingent or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed in writing
with the Committee. In the absence of any such designation, awards outstanding
at death will be paid to the Participant’s surviving spouse, if any, or
otherwise to the Participant’s estate.

 

  14.3. No Guarantee of Employment or Participation. Nothing in the plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment at any time, nor confer upon any
individual any right to continue in the employ of the Company or any Subsidiary.
No Employee shall have a right to be selected as a Participant, or, having been
so selected, to receive any future awards.

 

  14.4. Tax Withholding. The Company shall have the power to withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local withholding tax requirements on any award under the
Plan, and the Company may defer issuance of Stock until such requirements are
satisfied.

 

  14.5. Agreements with Company. An award under the Plan shall be subject to
such terms and conditions, not inconsistent with the Plan, as the Committee may,
in its sole and absolute discretion, prescribe. The terms and conditions of any
award to any Participant shall be reflected in such form of written document as
is determined by the Committee or its designee.

 

  14.6. Code § 409A. If any provision of the Plan or an award contravenes Code §
409A or any regulations promulgated under Code § 409A, or could cause an award
to be subject to interest and penalties under Code § 409A, such provision of the
Plan or any award shall be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Code § 409A.

 

  14.7. Unfunded Plan. The plan shall be unfunded. Bookkeeping accounts may be
established with respect to Participants who are granted Performance Shares
under the Plan, but any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets which may
at any time be represented by Performance Shares.

 

  14.8. Requirements of Law. The granting of Performance Shares and the issuance
of shares of Stock shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or securities
exchanges as may be required.

 

  14.9.

Changes in Stock. In the event of any change in the outstanding Stock by reason
of any share dividend or split, recapitalization, merger, consolidation,
spin-off reorganization, combination or exchange of shares, or other similar
corporate change, then, if the Committee shall determine, in its sole
discretion, that such change equitably requires an

 

130



--------------------------------------------------------------------------------

 

adjustment in the number or kind of Performance Shares or target Performance
Shares of a Participant or which may be awarded to a Participant, or an
adjustment in any measures of performance, such adjustments shall be made by the
Committee and shall be conclusive and binding for all purposes of the Plan.

15. Amendment or Termination of Plan. The Board may from time to time amend,
modify or terminate any or all of the provisions of the Plan; provided, however,
no amendment, modification or termination shall affect the rights of any
Participant with respect to a previously granted award, without the written
consent of the Participant.

16. Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

 

  16.1. “Board” means the Board of Directors of the Company.

 

  16.2. “Change of Control” means:

 

  (i) Individuals who constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or

 

  (ii) Consummation of a reorganization, merger, consolidation, in each case,
with respect to which persons who were the shareholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of the Company or of the sale of all
or substantially all of its assets.

 

  16.3. “Code” means the Internal Revenue Code of 1986, as amended.

 

  16.4. “Committee” means the Human Resources Committee of the Board, or its
successor, or such other committee of the Board to which the Board delegates
power to act under or pursuant to the provisions of the Plan.

 

  16.5. “Disability” means the Participant, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, is receiving income replacement benefits for a period of not less than
three months under the Company’s long term disability plan.

 

  16.6. “Retirement” means termination of employment from the Company or a
Subsidiary on or after the earlier of (i) the Participant attains age 65, or
(ii) the Participant has at least ten years of service and has attained age 55.
For purposes of this Plan, years of service shall include any additional years
of service provided to a Participant for pension purposes pursuant to the
Participant’s written employment agreement with the Company or its Subsidiaries.

 

131



--------------------------------------------------------------------------------

  16.7. “Stock” means the common stock of the Company, par value $5.00 per
share.

 

  16.8. “Subsidiary” means any corporation, partnership, joint venture or other
entity in which the Company owns, directly or indirectly, 25% or more of the
voting power or of the capital interest or profits interest of such entity.

 

132